Citation Nr: 1143970	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to residuals of fracture of bilateral 5th metatarsal, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for degenerative disc disease of L3-S1, to include as secondary to residuals of fracture of bilateral 5th metatarsal.

5.  Entitlement to service connection for a left hip disorder, to include as secondary to residuals of fracture of bilateral 5th metatarsal.

6.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to residuals of fracture of bilateral 5th metatarsal.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2006, and September 2008 Regional Office (RO) in Los Angeles, California rating decisions.

The September 2006 rating decision declined reopening the claims for entitlement to service connection for bilateral hearing loss, tinnitus, and a left knee disability, finding no new and material evidence had been submitted.  The subsequent August 2007 Statement of the Case (SOC), however, effectively reopened the claims and denied them on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issues on appeal have been characterized as shown above.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the proceeding has been associated with the claims file.  

The Board notes that the Veteran's claims have a complicated procedural history.  In that regard, at the time of the September 2010 hearing it did not appear from review of the record that the Veteran had submitted a timely substantive appeal as to the issue of entitlement to service connection for PTSD and testimony was not taken on that issue.  As will be discussed in greater detail below, subsequent review of the record has demonstrated that the Veteran submitted a timely substantive appeal as to this issue.  As such, the issue of entitlement to service connection for PTSD is properly before the Board.  In addition, at the time of the September 2010 Board hearing, the claims of entitlement to service connection for a bilateral knee disorder and a left hip disorder were characterized as petitions to reopen previously denied claims based on the provision of new and material evidence.  Upon further review of the procedural history, these claims are before the Board as original claims and the issues will be adjudicated on that basis.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to service connection for low back, left knee, left hip, bilateral ankle, and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service connection for bilateral knee injury secondary to service connected feet condition, finding that there was no evidence showing a bilateral knee injury to be secondary to the Veteran's service-connected bilateral fracture 5th metatarsal and that there was no diagnosis of a bilateral knee disability.  

2.  Evidence received since the July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's left knee claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the claim for entitlement to service connection for bilateral knee injury secondary to service connected feet condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the July 2002 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a left knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he incurred a left knee injury due to his service-connected residuals of fractures to the bilateral 5th metatarsals.  Specifically, the Veteran contends that the gait, posture, weight bearing, and other changes due to his service-connected foot disabilities put additional strain on his left knee and causing his current problems.  In the alternative, the Veteran contends that he has a current left knee disability that was caused by his military service.    

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

As noted above, entitlement to service connection for bilateral knee injury secondary to service connected feet condition was denied in a July 2002 rating decision.  Notice of the denial and of appellate rights was provided in August 2002.  The Veteran did not appeal the denial by submitting a timely notice of disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  (As an aside, the Board notes that service connection for a right knee disability was granted in August 2004 subsequent to the July 2002 rating decision.)

As a result, a claim of service connection for a left knee disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for bilateral knee injury secondary to service connected feet condition was denied in a July 2002 rating decision.  The evidence of record at the time of the July 2002 rating decision consisted of the Veteran's service treatment records (STRs) and VA outpatient medical records.

The Veteran's STRs include a normal evaluation of the lower extremities during his May 1990 medical examination prior to separation, but did note a diagnosis of status post fracture of the base of the 5th metatarsal of the right foot.  In March 1992, the Veteran denied a history of arthritis or trick or locked knee and contemporaneous examination of the lower extremities was normal.  In March 1993 and May 1995, the Veteran denied a history of arthritis or painful joints in dental health questionnaires.  

VA treatment records at the time of the July 2002 rating decision included a February 1997 record, at which time the Veteran reported problems with his feet, but denied knee pain.  In March 2001, the Veteran reported bilateral knee pain from October 2000.  The assessment was bilateral knee pain; rule out arthritis.  An x-ray was ordered.  The subsequent x-rays showed no significant abnormality.

The Veteran submitted an application to reopen his claim of service connection for a left knee disability in November 2004.  Evidence received since the July 2002 rating decision consists of VA treatment records, March 2004 and August 2010 VA orthopedic examinations, and multiple statements from the Veteran, including during the September 2010 Board hearing.  

Again, the Veteran claims he incurred a left knee injury due to his service-connected residuals of fractures to the bilateral 5th metatarsals or that his current left knee problems were caused or aggravated directly due to his military service, including the wear and tear from running.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran had a current left knee disability or that his current left knee problems were caused or aggravated by his service-connected bilateral foot disability or some other incident of service.  The Board finds the evidence received since the July 2002 rating decision does.

VA treatment records from April 2002 include consistent attributions by the Veteran of left knee pain to his service-connected foot problems.  Significantly, a December 2005 VA treatment record noted that x-rays of the knees were unremarkable, but concluded that pain in the knees likely was secondary to altered gait mechanics from foot pain.  In addition, a November 2010 VA treatment record assessed bilateral knee pain, rule out degenerative joint disease.

Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the VA treatment records attributing the Veteran's left knee pain to his service-connected foot disability and the additional evidence suggesting a possible current diagnosis of a left knee disability, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim for service connection for a left knee disability.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a left knee disability on the merits. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to service connection for low back, left knee, left hip, bilateral ankle, and psychiatric disorders.

Hearing Loss and Tinnitus Claims

Claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied in a July 2002 rating decision.  The Veteran did not file a notice of disagreement or otherwise express disagreement with the rating decision within one year.  As such, the decision as to these issues is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  With respect to the hearing loss claim, the July 2002 rating decision denied entitlement to service connection on the basis that the Veteran did not meet the standards of a hearing loss disability as defined in VA regulations.  

In December 2005, the Veteran filed a petition to reopen his hearing loss and tinnitus claims, indicating that his hearing acuity had worsened from the time of the original denial in July 2002.  In a September 2006 rating decision, the RO declined reopening the hearing loss claim as the evidence of record did not indicate that the Veteran had a hearing loss disability as defined by VA regulations.  

In that regard, the Board notes that the claims file includes a March 2010 VA treatment record that found mild to moderate bilateral high frequency hearing loss.  The claims file, however, includes only the audiological evaluation report and not the actual audiogram and did not otherwise provide a specific breakdown of puretone thresholds such that the Board could evaluate whether the Veteran has a hearing loss disability as defined by VA regulations.  The March 2010 treatment record specifically notes that the accompanying audiogram was available on the Computerized Patient Record System (CPRS).  In addition, the March 2010 treatment record noted that the Veteran's hearing acuity had not significantly changed since his last evaluation on April 30, 2007.  The Board notes that this April 2007 audiological evaluation also is not of record.

Given the potential applicability of such records both to the Veteran's hearing loss and tinnitus claims, a remand is required to obtain these records.

Low Back, Left Knee, Left Hip, and Bilateral Ankle Claims

As to the Veteran's orthopedic claims, he asserts that his current low back, left knee, left hip, and bilateral ankle problems were caused by his service-connected bilateral foot disabilities.  In the alternative, he contends that each of the foregoing were directly caused or aggravated by the wear-and-tear and physical requirements of his military service.

As to the low back claim, the Veteran denied back pain in October 1998, but in August 1999 reported a history of back pain from June or July of 1996.  In November 1999, the Veteran claimed recurrent low back pain over the previous 10 months.  A November 1999 treatment record noted that a June 1999 x-ray showed degenerative disc disease of the lower lumbar spine vertebrae.  In April 2002, the Veteran began reporting problems with other joints, specifically his right ankle and right knee, which he attributed to his right foot problems.  Thereafter, the Veteran reported problems with his left knee, left hip, low back, and bilateral ankles that he attributed to his service-connected foot disabilities.

Of note, a December 2005 VA treatment record noted that November 2004 x-rays of the bilateral ankles showed no evidence of fracture or arthritis; November 2004 x-rays of the bilateral hips showed no evidence of fracture, dislocation, or arthritis; and November 2005 x-rays of the lumbar spine showed degenerative disc disease of L3 through S1.  The treatment provider stated that x-rays of the knees, hips, and back were unremarkable, but that the pain in these joints was likely secondary to the altered gait mechanics from foot pain.  In addition, the Veteran stated during his September 2010 Board hearing that a treating physician told him that his bilateral foot disabilities would result in problems with his joints from his ankles up to his back.  

Thus, there is medical evidence relating the Veteran's low back, left hip, left knee, and bilateral ankle problems to his service-connected foot disabilities.  While the Board notes that the Veteran's reports of what a physician told him about potential effects to other joints as a result of his bilateral foot disabilities may not be sufficiently reliable to constitute medical evidence, see e.g., Robinette v. Brown, 8 Vet. App. 69, 77 (1995), in combination with the statements in the December 2005 VA treatment record the Board concludes that the evidence is sufficient to meet the low threshold necessary to afford the Veteran a VA examination for these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

PTSD Claim

Finally, as outlined in the Introduction, at the time of the September 2010 Board hearing there did not appear to have been a timely substantive appeal filed as to the issue of service connection for PTSD and the issue had not been certified by the RO as on appeal to the Board.  On additional review of the file, however, the RO issued a statement of the case (SOC) on the sole issue of entitlement to service connection for PTSD in February 2010.  Approximately one week later, still in February 2010, the Veteran filed a VA Form 9 and therein indicated a desire to appeal all issues listed on the SOC.  The Veteran also indicated that he wanted a Board hearing at a local VA office.

The claims file does not indicate that the Veteran waived his right to a Board hearing or otherwise indicated a desire that a hearing not be held on this issue.  The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 20.703, 20.704 (2011).  In this case, the Veteran properly requested a travel Board hearing as to his PTSD issue and he never withdrew his request for a local Board hearing.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's March 2010 VA audiogram from CPRS and his April 30, 2007 audiological evaluation and any associated audiological testing.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Schedule the Veteran for an appropriate VA orthopedic examination for the low back, left hip, left knee, and bilateral ankles.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting a complete physical examination, to include all appropriate diagnostic testing, and obtaining a complete history from the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any current disability of the low back, left hip, left knee, or bilateral ankles:

(a) was caused or aggravated by the Veteran's service-connected residuals of fracture of the bilateral 5th metatarsal; or

(b) had its onset during military service, or was otherwise caused or aggravated by military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claims other than entitlement to service connection for PTSD.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

4.  In addition to the foregoing, the RO should make arrangements to schedule the Veteran for a hearing before the Board for the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


